 1 MCGUIREWOODS LLP
     Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
     Suite 1300
 3 San Francisco, CA 94111-3821
 4 Telephone: 415.844.9944
     Facsimile: 415.844.9922
 5
     K. Issac deVyver (pro hac vice to be filed)
 6 Karla Johnson (pro hac vice to be filed)
     Tower Two-Sixty
 7 260 Forbes Avenue
 8 Suite 1800
   Pittsburgh, PA 15222
 9 Telephone: 412.667.6000
   Facsimile: 412.667.6050
10
     Attorneys for Defendant
11 WELLS FARGO BANK, N.A.
12
13
14
15
                                  UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
18
   EDUARDO PEÑA, individually and on behalf        CASE NO: 3:19-cv-04065-JCS
19 of all others similarly situated,
                                                   JOINT STIPULATION TO EXTEND
20                  Plaintiff,                     TIME TO RESPOND TO COMPLAINT
                                                   AND AGREED BRIEFING SCHEDULE
21 vs.
                                                   Complaint Filed: July 16, 2019
22                                                 Current Response Date: August 14, 2019
     WELLS FARGO BANK, N.A.,                       New Response Date: September 13, 2019
23
                    Defendant.
24
25
26
27
28
      JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND AGREED BRIEFING
                                        SCHEDULE
 1          Pursuant to Federal Rule of Civil Procedure 6(b) and Civil Local Rule 6-1(a), Defendant

 2 Wells Fargo Bank, N.A. (“Defendant”) through counsel, with the agreement of counsel for
 3 Plaintiff Eduardo Peña (“Plaintiff”), respectfully submit the following Joint Stipulation to Extend
 4 Time to Respond to Initial Complaint and Agreed Briefing Schedule.
 5                                              RECITALS

 6          WHEREAS, on July 16, 2019, Plaintiff filed the Complaint in this action against Defendant

 7 in the Northern District of California, San Francisco Division;
 8          WHEREAS, Defendant was served on or about July 24, 2019;

 9          WHEREAS, pursuant to Fed. R. Civ. P. 12, Defendant’s responsive pleading is therefore

10 due 21 days thereafter, or on or about August 14, 2019;
11          WHEREAS, to provide Defendant time to evaluate and analyze the allegations and to

12 prepare a response to the Complaint, Plaintiff and Defendant, through their respective counsel, have
13 agreed to an extension of Defendant’s deadline to respond to the Complaint for a period of thirty
14 (30) days, up to and including September 13, 2019;
15          WHEREAS, if Defendant files any motion, Plaintiff and Defendant further agree that

16 Plaintiff may have 21 days thereafter, up to and including October 4, 2019 in order to file any
17 opposition;
18          WHEREAS, Plaintiff and Defendant further agree that Defendant shall have 14 days

19 thereafter, up to and including October 18, 2019, in order to file any reply;
20          WHEREAS, this Court has set the Initial Case Management Conference for October 18,

21 2019, with the Case Management Statement due on October 11, 2019 and, accordingly, the
22 extension of time will not alter the date or any event or deadline already fixed by Court order. No
23 party will be prejudiced by the short extension.
24                                            STIPULATION

25          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

26 Plaintiff and Defendant through their respective undersigned counsel that:
27          1.      Defendant’s time to respond to Plaintiff’s Complaint in this action shall be and

28 hereby is extended by thirty (30) days, through and including September 13, 2019;
                                                    2
     JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT AND TO EXTEND
                           PLAINTIFF’S TIME TO FILE AN OPPOSITION
 1          2.     This is the first extension of Defendant’s time to respond to the Complaint; and

 2          3.     Plaintiff’s time to file an opposition to any motion filed by Defendant is twenty one

 3 (21) days from the date Defendant files its motion or responsive pleading, up to and including
 4 October 4, 2019;
 5          4.    Defendant’s time to file any reply in response shall be fourteen (14) days from the

 6 filing of such Opposition, up to and including October 18, 2019;
 7          5.    This extension will not affect any other deadlines set by the Court in this case; and

 8          6.    This stipulation is without prejudice to the rights, claims, arguments, and defenses of

 9 all parties.
10 IT IS SO STIPULATED.
11
12 DATED: August 5, 2019                      MCGUIREWOODS LLP

13
14                                            By:           /s/ Jamie D. Wells
                                                            Jamie D. Wells
15
16                                                  Attorneys for Defendant
                                                    WELLS FARGO BANK, N.A.
17
18 DATED: August 5, 2019                         OUTTEN & GOLDEN LLP
19
20                                               By:       /s/ Ossai Miazad
                                                           Ossai Miazad
21
                                                 Attorneys for Plaintiff
22                                               EDUARDO PEÑA
23
     DATED: August 7 , 2019
24
25
26
                                                 IT IS SO ORDERED
27
28
                                                       3
     JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT AND TO EXTEND
                           PLAINTIFF’S TIME TO FILE AN OPPOSITION
1                                           ATTESTATION

2          In compliance with Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that I

3 have obtained the concurrence in the filing of this document from all signatories.
4 August 5, 2019                                 /s/ Jamie D. Wells
                                                 Jamie D. Wells
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
     JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT AND TO EXTEND
                           PLAINTIFF’S TIME TO FILE AN OPPOSITION
